 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    H.W.J. DESIGNS FOR AGRIBUSINESS,                  No. 1:17-cv-00272-AWI-SKO
      INC., et al.,
12
                         Plaintiffs,                    ORDER GRANTING THE JOINT
13                                                      MOTION FOR CONTINUATION OF
             v.                                         CERTAIN FACT AND EXPERT
14                                                      DISCOVERY DEADLINES
      RETHCEIF ENTERPRISES, LLC, et al.,
15                                                      ORDER MODIFYING SCHEDULING
                         Defendants.                    ORDER
16
                                                        (Doc. 146)
17

18

19          This is a patent infringement case filed on February 24, 2017. (Doc. 1.) On November 30,

20   2018, the Court entered a scheduling order, which set certain deadlines for the claim construction

21   process, the non-expert discovery deadline for October 31, 2019, the expert discovery deadline for

22   April 5, 2020, the non-dispositive motions filing deadline for April 5, 2020, the dispositive motions

23   filing deadline for April 17, 2020, and a trial date of September 15, 2020. (Doc. 99.)   The parties

24   request that the Court continue certain dates in the Scheduling Order as follows:

25          1.      Extend the non-expert discovery deadline from October 31, 2019 to November 22,

26                  2019.

27          2.      Extend the expert disclosures deadline from December 2, 2019, to January 13, 2020.

28          3.      Extend the rebuttal expert disclosures deadline from January 17, 2020, to February
 1            17, 2020.

 2            4.      Extend the expert discovery deadline from April 5, 2020, to April 6, 2020.

 3            5.      Extend the non-dispositive motions filing deadline from April 5, 2020 to April 6,

 4            2020.

 5   (Doc. 146 at 3.)

 6            The Court finds good cause to extend the deadlines in the scheduling order pursuant to Rule

 7   16(b)(4) of the Federal Rules of Civil Procedure, as the parties represent that due to the complexity

 8   and difficulty of scheduling numerous depositions in multiple cities across the United States, the

 9   parties require a brief extension of the discovery deadlines. Further, this is the parties’ first request

10   to extend any deadlines unrelated to the claim construction process, the extensions are brief and

11   will not affect the dispositive motions deadline or the trial date.

12            Accordingly, for good cause shown, the Court GRANTS the parties’ motion and will

13   modify the scheduling order and enlarge the deadlines as requested.

14            It is ORDERED that the scheduling order, (Doc. 99), is hereby MODIFIED as follows:

15    Event                           Prior Date                            Continued Date
      Non-Expert Discovery Completion October 31, 2019                      November 22, 2019
16
      Expert Disclosures Deadline             December 2, 2019              January 13, 2020
17
      Rebuttal Expert Disclosures             January 17, 2020              February 17, 2020
18    Deadline
19    Expert Discovery Completion             April 5, 2020                 April 6, 2020

20    Non-Dispositive Motion Filing           April 5, 2020                 April 6, 2020
      Non-Dispositive Motion Hearing          May 6, 2020                   No change
21
      Dispositive Motion Filing               April 17, 2020                No change
22
      Dispositive Motion Hearing              May 26, 2020                  No change
23
      Settlement Conference                   March 5, 2020, at 1:00        No change
24                                            p.m.
25    Pretrial Conference                     July 23, 2020, at 10:00       No change
                                              a.m.
26    Trial                                   September 15, 2020, at        No change
                                              8:30 a.m.
27

28
                                                         2
 1   IT IS SO ORDERED.
 2
     Dated:   October 21, 2019         /s/   Sheila K. Oberto     .
 3                               UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 3
